PER CURIAM. Appellant was convicted of aggravated battery and raises three issues on appeal. We find one issue requires reversal and therefore do not discuss the other two. Appellant correctly contends that the trial court erred in excluding his testimony describing a prior instance when the victim in the instant case threatened appellant with a machete. We have held that when a defendant raises self-defense, it is error to exclude evidence of specific acts of violence committed by a victim against a defendant during a prior confrontation. Angelo v. State, 204 So.3d 594 (Fla. 1st DCA 2016); Savage v. State, 99 So.3d 1001 (Fla. 1st DCA 2012). Under the circumstances of this case we cannot find this error to be harmless. Hughes v. State, 36 So.3d 816 (Fla. 1st DCA 2010). REVERSED and REMANDED for a new trial. WOLF, ROWE, and WINSOR, JJ., CONCUR.